                                    Case 19-10857-BLS                        Doc 17         Filed 05/21/19            Page 1 of 28




 Fill in this information to identify the case:

 Debtor name         Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10857
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          May 21, 2019                            X /s/ Earnestine Brown
                                                                       Signature of individual signing on behalf of debtor

                                                                       Earnestine Brown
                                                                       Printed name

                                                                       CEO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                         Case 19-10857-BLS                    Doc 17          Filed 05/21/19                Page 2 of 28


 Fill in this information to identify the case:
 Debtor name Veterans Fellowship Ministries, Inc.,
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                         Check if this is an

 Case number (if known):                19-10857                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 City of Philadelphia                                           Real estate taxes       Disputed                                                                          $64,705.95
 Law Department                                                 on appeal
 Tax & Revenue Unit
 Bankruptcy Group
 MSB
 1401 John F.
 Kennedy Blvd.
 Philadelphia, PA
 19102-1595
 New Horizon RE                                                 Ministries 'rented                                                                                                $0.00
 LLC                                                            property to house
 2223 Pine Street                                               Delaware veterans
 Wilmington, DE
 19810
 PECO Energy                                                    Electricity                                                                                                       $0.00
 2301 Market Street
 Philadelphia, PA
 19103
 Philadelphia Gas                                               Gas for heating                                                                                             $1,907.40
 Works                                                          and cooking
 800 W. Montgomery
 Avenue
 Philadelphia, PA
 19122
 United States                                                  Unpaid Insurance                                                                                                  $0.00
 Liability Department                                           for fire, liability
 1190 Devon Park                                                and general
 Drive                                                          coverage for
 Philadelphia, PA                                               property at
 19122                                                          3036-3040 N. 22nd
                                                                Street,
                                                                Philadelphia, PA
                                                                19132
 Verizon                                                        Phone service                                                                                                 $495.94
 PO Box 15124
 Albany, NY
 12212-5124


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                         Case 19-10857-BLS                    Doc 17          Filed 05/21/19                Page 3 of 28



 Debtor    Veterans Fellowship Ministries, Inc.,                                                              Case number (if known)         19-10857
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Water Revenue                                                  Water and sewage Disputed                                                                                 $83,796.75
 Bureau                                                         imvoice
 City of Philadelphia
 P.O. Box 41496
 Philadelphia, PA
 19101-1496




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 19-10857-BLS                                    Doc 17                Filed 05/21/19                         Page 4 of 28

 Fill in this information to identify the case:

 Debtor name            Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:                       DISTRICT OF DELAWARE

 Case number (if known)               19-10857
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $           337,200.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $                    0.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           337,200.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $           148,502.70

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$              2,403.34


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $             150,906.04




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                                    Case 19-10857-BLS                    Doc 17      Filed 05/21/19       Page 5 of 28

 Fill in this information to identify the case:

 Debtor name         Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10857
                                                                                                                         Check if this is an
                                                                                                                         amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                       Current value of
                                                                                                                         debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                    Case 19-10857-BLS                    Doc 17      Filed 05/21/19       Page 6 of 28

 Debtor         Veterans Fellowship Ministries, Inc.,                                         Case number (If known) 19-10857
                Name


        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.


 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Church Property
                     located at 3036-3040
                     N. 22nd Street,
                     Philadelphia, PA
                     19132                                Fee Simple                 $316,200.00     Tax records                          $316,200.00


           55.2.     Piano, kitchen
                     applicances, long
                     conference room
                     table and chairs, 4
                     sofas, entertainment
                     center with flat
                     screen television,
                     dining room set with
                     four chairs on main
                     floor, folding chairs
                     for sanctuary, old
                     jukebox, and
                     furnishings for 26
                     double occcupancy
                     units including
                     chairs, desks, lamps,
                     bed frames, chest of
                     drawers, end tables
                     (all furnishing is used
                     and was donated by
                     Temple University)                   Fee simple                  $20,000.00     Replacement                           $20,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                    Case 19-10857-BLS                    Doc 17      Filed 05/21/19        Page 7 of 28

 Debtor         Veterans Fellowship Ministries, Inc.,                                        Case number (If known) 19-10857
                Name

            55.3.    3 Computers and 3
                     printers, 5 file                     Unemcumbere
                     cabinets                             d                             $1,000.00      Comparable sale              $1,000.00




 56.        Total of Part 9.                                                                                                   $337,200.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                       Case 19-10857-BLS                            Doc 17              Filed 05/21/19                Page 8 of 28

 Debtor          Veterans Fellowship Ministries, Inc.,                                                               Case number (If known) 19-10857
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $337,200.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.              $337,200.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $337,200.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                       Case 19-10857-BLS                     Doc 17           Filed 05/21/19        Page 9 of 28

 Fill in this information to identify the case:

 Debtor name          Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)              19-10857
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1                                                  Describe debtor's property that is subject to a lien                          $0.00                    $0.00
        Creditor's Name




        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                   $0.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                 page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-10857-BLS                          Doc 17             Filed 05/21/19              Page 10 of 28

 Fill in this information to identify the case:

 Debtor name         Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)           19-10857
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $64,705.95         $64,705.95
           City of Philadelphia Law                                  Check all that apply.
           Department                                                   Contingent
           Tax & Revenue Unit                                           Unliquidated
           Bankruptcy Group MSB                                         Disputed
           1401 John F. Kennedy Blvd.
           Philadelphia, PA 19102-1595
           Date or dates debt was incurred                           Basis for the claim:
           2017-2019                                                 Real estate taxes on appeal
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $83,796.75         $83,796.75
           Water Revenue Bureau                                      Check all that apply.
           City of Philadelphia                                         Contingent
           P.O. Box 41496                                               Unliquidated
           Philadelphia, PA 19101-1496                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     Water and sewage imvoice
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   55012                                 Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17           Filed 05/21/19                 Page 11 of 28

 Debtor       Veterans Fellowship Ministries, Inc.,                                                   Case number (if known)            19-10857
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          CultivatingWholeness& Restoration Church                              Contingent
          1001 South Bradford Street, Suite #10                                 Unliquidated
          Dover, DE 19904                                                       Disputed
          Date(s) debt was incurred Ongoing
                                                                             Basis for the claim:    Shared church and office space - debtor is current
          Last 4 digits of account number                                    with creditor
                                                                             Is the claim subject to offset?     No       Yes

 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          New Horizon RE LLC                                                    Contingent
          500 North Lombard Street                                              Unliquidated
          Wilmington, DE 19801                                                  Disputed
          Date(s) debt was incurred Ongoing
                                                                                             Ministries' rented property to house Delaware
                                                                             Basis for the claim:
          Last 4 digits of account number                                    veterans - no outstanding debt
                                                                             Is the claim subject to offset?     No       Yes

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          New Horizon RE LLC                                                    Contingent
          2223 Pine Street                                                      Unliquidated
          Wilmington, DE 19810                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Ministries 'rented property to house Delaware
          Last 4 digits of account number                                    veterans
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          New Horizon RE LLC                                                    Contingent
          26 West 20th Street                                                   Unliquidated
          Wilmington, DE 19801                                                  Disputed
          Date(s) debt was incurred Ongoing
                                                                                             Ministries' rented housing for Delaware veterans-
                                                                             Basis for the claim:
          Last 4 digits of account number                                    debtor is current with landlord
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          PECO Energy                                                           Contingent
          2301 Market Street                                                    Unliquidated
          Philadelphia, PA 19103                                                Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    Electricity
          Last 4 digits of account number       7120
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,907.40
          Philadelphia Gas Works                                                Contingent
          800 W. Montgomery Avenue                                              Unliquidated
          Philadelphia, PA 19122                                                Disputed
          Date(s) debt was incurred Various
                                                                             Basis for the claim:    Gas for heating and cooking
          Last 4 digits of account number 0927
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          United States Liability Department                                    Contingent
          1190 Devon Park Drive                                                 Unliquidated
          Philadelphia, PA 19122                                                Disputed
          Date(s) debt was incurred 2018
                                                                                             Unpaid Insurance for fire, liability and general
                                                                             Basis for the claim:
          Last 4 digits of account number 3080                               coverage for property at 3036-3040 N. 22nd Street, Philadelphia, PA
                                                                             19132
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17           Filed 05/21/19                 Page 12 of 28

 Debtor       Veterans Fellowship Ministries, Inc.,                                                   Case number (if known)            19-10857
              Name

 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $495.94
           Verizon                                                              Contingent
           PO Box 15124                                                         Unliquidated
           Albany, NY 12212-5124                                                Disputed
           Date(s) debt was incurred 2017-2018
                                                                             Basis for the claim:    Phone service
           Last 4 digits of account number 446Y
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       148,502.70
 5b. Total claims from Part 2                                                                            5b.   +    $                         2,403.34

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                          150,906.04




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                                   Case 19-10857-BLS                 Doc 17        Filed 05/21/19          Page 13 of 28

 Fill in this information to identify the case:

 Debtor name         Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10857
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Month to month rental
             lease is for and the nature of               as needed to house
             the debtor's interest                        veterans

                  State the term remaining                Ongoing month to
                                                          month rentals               New Horizon RE LLC
             List the contract number of any                                          500 North Lombard Street
                   government contract                                                Wilmington, DE 19801


 2.2.        State what the contract or                   Month to month rental
             lease is for and the nature of               as needed to house
             the debtor's interest                        veterans

                  State the term remaining                Ongoing monthly rental
                                                                                      New Horizon RE LLC
             List the contract number of any                                          2223 Pine Street
                   government contract                                                Wilmington, DE 19810


 2.3.        State what the contract or                   Month to month rental
             lease is for and the nature of               as needed to house
             the debtor's interest                        veterans

                  State the term remaining                Ongoing month to
                                                          month rental                New Horizon RE LLC
             List the contract number of any                                          26 West 20th Street
                   government contract                                                Wilmington, DE 19801




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                   Case 19-10857-BLS                 Doc 17       Filed 05/21/19        Page 14 of 28

 Fill in this information to identify the case:

 Debtor name         Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10857
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 15 of 28




 Fill in this information to identify the case:

 Debtor name         Veterans Fellowship Ministries, Inc.,

 United States Bankruptcy Court for the:            DISTRICT OF DELAWARE

 Case number (if known)         19-10857
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $11,375.00
       From 1/01/2019 to Filing Date                                                                        Rent , donation and
                                                                                                   Other    tithes

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value         Reasons for payment or transfer
       Relationship to debtor


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 16 of 28
 Debtor       Veterans Fellowship Ministries, Inc.,                                                     Case number (if known) 19-10857



5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    City of Philadelphia Tax                         Appeal of Tax              Tax Review Board                              Pending
               Review Board v. Veterans                         Foreclosure Sale           100 S. Broad Street                           On appeal
               Fellowship Ministries, Inc.                      Proceeding                 Land Title Building, Suite
                                                                                                                                         Concluded
               776365000                                                                   400
                                                                                           Philadelphia, PA
                                                                                           19110-1099


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                Dates given                              Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                                   Case 19-10857-BLS                        Doc 17         Filed 05/21/19              Page 17 of 28
 Debtor      Veterans Fellowship Ministries, Inc.,                                                         Case number (if known) 19-10857



       Description of the property lost and                     Amount of payments received for the loss                  Dates of loss           Value of property
       how the loss occurred                                                                                                                                   lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates               Total amount or
                the transfer?                                                                                                                               value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers            Total amount or
                                                                                                                        were made                           value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                           Description of property transferred or                    Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange               was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services              If debtor provides meals
                                                                the debtor provides                                                       and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 18 of 28
 Debtor      Veterans Fellowship Ministries, Inc.,                                                      Case number (if known) 19-10857




16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 19 of 28
 Debtor      Veterans Fellowship Ministries, Inc.,                                                      Case number (if known) 19-10857



      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Danren Jones                                                                                                               2017 to present
                    3036-3040 N. 22nd Street
                    Philadelphia, PA 19132

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 20 of 28
 Debtor      Veterans Fellowship Ministries, Inc.,                                                      Case number (if known) 19-10857



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Earnestine Brown
                    32 Middle Wallop Road
                    Bear, DE 19701

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       City of Philadelphia-Tax Review Board
                    100 South Broad Street _ Room
                    Philadelphia, PA 19110

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Earnestine O. Brown                            32 Middle Wallop Road                               Chief Executive Officer of            0%
                                                      Bear, DE 19701                                      Non-profit

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kim Warfield                                   14 Caldwell Court                                   Chairman of Board of                  0%
                                                      Dover, DE 19901                                     Directors

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Troy Walker                                    14 Caldwell Court                                   Secretary of Board                    0%
                                                      Dover, DE 19901

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Nolan Lewis                                    2700 Washington Street                              Vice President of Board               0%
                                                      Wilmington, DE 19802

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Danren Jones                                   3837 N. 17th Street                                 Treasurer of Board                    0%
                                                      Philadelphia, PA 19140

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Reuben T. Jones                                3050 N. 22nd Street                                 Chaplain                              0%
                                                      Philadelphia, PA 19132



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 21 of 28
 Debtor      Veterans Fellowship Ministries, Inc.,                                                      Case number (if known) 19-10857




            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Melvin Dill Jr.                                3316 Society Drive Blvd.                            Former Board Member              0%
                                                      Claymont, DE 19703                                  and Chaplain

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       Lethonia Hall                                  1305 Govenor's Avenue, Suite 2                      Former Secretary of              0%
                                                      Dover, DE 19904                                     Board

       Name                                           Address                                             Position and nature of any       Period during which
                                                                                                          interest                         position or interest
                                                                                                                                           was held
       David McIntosh                                 1305 Govenor's Avenue, Suite #4                     Former Vice President of         0%
                                                      Dover, DE 19904                                     Board


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17          Filed 05/21/19             Page 22 of 28
 Debtor      Veterans Fellowship Ministries, Inc.,                                                      Case number (if known) 19-10857



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 21, 2019

 /s/ Earnestine Brown                                                   Earnestine Brown
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case 19-10857-BLS                     Doc 17        Filed 05/21/19              Page 23 of 28

                                                               United States Bankruptcy Court
                                                                          District of Delaware
 In re      Veterans Fellowship Ministries, Inc.,                                                                     Case No.       19-10857
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder

 -NONE-



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date May 21, 2019                                                           Signature /s/ Earnestine Brown
                                                                                            Earnestine Brown

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-10857-BLS                      Doc 17         Filed 05/21/19                Page 24 of 28


 Fill in this information to identify your case:

 Debtor 1                     Earnestine Brown
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF DELAWARE

 Case number            19-10857
 (if known)                                                                                                                                     Check if this is an
                                                                                                                                                amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?              Real estate taxes on        $ $64,705.95
                                                                                                                   appeal
              City of Philadelphia Law
              Department                                             As of the date you file, the claim is: Check all that apply
              Tax & Revenue Unit                                             Contingent
              Bankruptcy Group MSB                                           Unliquidated
              1401 John F. Kennedy Blvd.                                     Disputed
              Philadelphia, PA 19102-1595                                     None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Ministries 'rented          $ $0.00
                                                                                                                   property to house
                                                                                                                   Delaware veterans
              New Horizon RE LLC
              2223 Pine Street                                       As of the date you file, the claim is: Check all that apply
              Wilmington, DE 19810                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No

B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 19-10857-BLS                          Doc 17         Filed 05/21/19                Page 25 of 28



 Debtor 1          Veterans Fellowship Ministries, Inc.,                                            Case number (if known)            19-10857

            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Electricity                   $ $0.00
            PECO Energy
            2301 Market Street                                       As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19103                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Gas for heating and           $ $1,907.40
                                                                                                                   cooking
            Philadelphia Gas Works
            800 W. Montgomery Avenue                                 As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19122                                           Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?              Unpaid Insurance for          $ $0.00
                                                                                                                   fire, liability and
                                                                                                                   general coverage for
                                                                                                                   property at 3036-3040
                                                                                                                   N. 22nd Street,
                                                                                                                   Philadelphia, PA
                                                                                                                   19132
            United States Liability
            Department                                               As of the date you file, the claim is: Check all that apply
            1190 Devon Park Drive                                            Contingent
            Philadelphia, PA 19122                                           Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                   Case 19-10857-BLS                          Doc 17         Filed 05/21/19                Page 26 of 28



 Debtor 1          Veterans Fellowship Ministries, Inc.,                                            Case number (if known)            19-10857

 6                                                                   What is the nature of the claim?              Phone service                 $ $495.94
            Verizon
            PO Box 15124                                             As of the date you file, the claim is: Check all that apply
            Albany, NY 12212-5124                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?              Water and sewage              $ $83,796.75
                                                                                                                   imvoice
            Water Revenue Bureau
            City of Philadelphia                                     As of the date you file, the claim is: Check all that apply
            P.O. Box 41496                                                   Contingent
            Philadelphia, PA 19101-1496                                      Unliquidated
                                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Earnestine Brown                                                             X
       Earnestine Brown                                                                     Signature of Debtor 2
       Signature of Debtor 1


       Date      May 21, 2019                                                               Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                   Case 19-10857-BLS                  Doc 17        Filed 05/21/19   Page 27 of 28




                                                               United States Bankruptcy Court
                                                                      District of Delaware
 In re      Veterans Fellowship Ministries, Inc.,                                                     Case No.   19-10857
                                                                                Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




 Date:       May 21, 2019                                            /s/ Earnestine Brown
                                                                     Earnestine Brown/CEO
                                                                     Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case
VETERANS FELLOWSHIP    19-10857-BLS
                     MINISTRIES,  UNITEDDoc
                                 INC.,      17 Filed
                                         STATES        05/21/19
                                                  LIABILITY      Page 28
                                                            DEPARTMENT     of 28
32 MIDDLE WALLOP ROAD             1190 DEVON PARK DRIVE
BEAR, DE 19701                    PHILADELPHIA, PA 19122

     }
     b
     k
     1
     {
     C
     r
     e
     d
     i
     t
     o
     A
     s
     M
     a
     x




JEFFREY M. CARBINO                USLI (UNITED STATES LIABILITY INSURANCE)
CARBINO LAW                       1190 DEVON PARK DRIVE
1000 N. WEST STREET               WAYNE, PA 19087
SUITE 1200
WILMINGTON, DE 19801

CITY OF PHILADELPHIA LAW DEPARTMENT
                                VERIZON
TAX & REVENUE UNIT              PO BOX 15124
BANKRUPTCY GROUP MSB            ALBANY, NY 12212-5124
1401 JOHN F. KENNEDY BLVD.
PHILADELPHIA, PA 19102-1595

CULTIVATINGWHOLENESS& RESTORATIONWATER
                                     CHURCH
                                        REVENUE BUREAU
1001 SOUTH BRADFORD STREET, SUITECITY
                                  #10 OF PHILADELPHIA
DOVER, DE 19904                  P.O. BOX 41496
                                 PHILADELPHIA, PA 19101-1496


NEW HORIZON RE LLC
500 NORTH LOMBARD STREET
WILMINGTON, DE 19801




NEW HORIZON RE LLC
2223 PINE STREET
WILMINGTON, DE 19810




NEW HORIZON RE LLC
26 WEST 20TH STREET
WILMINGTON, DE 19801




PECO ENERGY
2301 MARKET STREET
PHILADELPHIA, PA 19103




PHILADELPHIA GAS WORKS
800 W. MONTGOMERY AVENUE
PHILADELPHIA, PA 19122




THE CITY OF PHILADELPHIA LAW DEPARTMENT
MUNICIPAL SERVICES BUILDING
1401 JFK BOULEVARD, 5TH FLOOR
ATTENTION: MEGAN HARPER
PHILADELPHIA, PA 19102-1595
